EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Feigin on August 5, 2022.
The Claims are amended as follows:

17. (currently amended) A hand glove, comprising: a glove body including a dorsal side, a palmar side, the dorsal side opposite the palmar side, a radial side, an ulnar side, the radial side opposite the ulnar side, a hand portion defining an interior cavity configured to receive and cover the hand of a wearer, the hand portion including a palm section on the palmar side, a dorsal section on the dorsal side, an upper end including a plurality of digit sheaths protruding outwardly therefrom, and a lower end including a peripheral edge defining an opening for providing access to the interior cavity of the glove body, the hand portion extending from the radial side to the ulnar side, the plurality of digit sheaths including at least a first sheath corresponding to the first digit of a wearer's hand and second sheath corresponding to one or more of the other digits of a wearer's hand, the radial side including a first zipper, the ulnar side including a second zipper, the first zipper parallel with and opposite to the second zipper; a fastening section, comprising: at least one fastener, parallel to an edge of said interior cavity of said glove body, on said dorsal side of said glove body and closer to a distal end of said glove body than a proximal end thereof; and at least two fastening straps extending from opposite sides of said glove body; wherein a first fastening strap of said at least two fastening straps comprises a straight end adjacent to a portion of a palmar edge of said first zipper and a curved end extending outwardly from said glove body; wherein a second fastening strap of said at least two fastening straps comprises a straight end adjacent to a portion of a palmar edge of said second zipper and a curved end extending outwardly from said glove body; wherein said at least one fastener comprises a first straight end adjacent to a portion of a dorsal edge of said first zipper at a location thereof corresponding to said first fastening strap, and a second straight end adjacent to a portion of a dorsal edge of said second zipper at a location thereof corresponding to said second fastening strap; wherein a connection between said straight end of said second fastening strap and said glove body is to a portion of a palmar edge of said second .	

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 17 and dependent claims 2-16 and 18-20 are considered allowable. Independent claims 1 and 17 are allowable because the prior art does not disclose the structure regarding the claimed combination of a glove, comprising: a radial side including a first zipper and a first fastening strap extending outwardly therefrom, an ulnar side including a second zipper and a second fastening strap extending outwardly therefrom, the first zipper parallel with and opposite to the second zipper, the dorsal side including a fastener spanning the dorsal section, a first fastening strap and a second fastening strap configured to removably attach to the fastener to secure the glove body to a wearer's hand; wherein said fastener comprises a rectangular area, substantially closer to a distal end of said glove than a proximal end thereof, with at least one longest lateral edge thereof substantially parallel to a lower edge of said dorsal side; the fastener ending at substantially a midpoint of each of the first and said second zippers; each fastening strap comprising: a substantially rectangular strap area; a connected edge corresponding to a first shorter edge of said rectangular strap area, connected to said glove body; and a free edge corresponding to a second shorter end of said rectangular strap area, an edge of said first strap is connected to said glove body at a point between said first zipper and said first sheath, on a palmar side of said zipper and on a dorsal side of said first sheath; an edge of said second strap is connected to said glove body at a point between said second zipper and a wrinkled section, on a palmer side of said second zipper and on a dorsal side of said wrinkled section; wherein a lateral length of each of said fastening straps comprises substantially half of a lateral length of said fastener; wherein each of said first and second zippers extends vertically from a distal end of said glove body to a location close to, and vertically beneath, a most-proximal area of connection between said first sheath and said glove body.
The prior art does not disclose or teach these structures. The closest prior art appears to be EP 0116814 by Mollo and does not disclose or teach these elements.

Examiner has been persuaded by Applicant' s remarks in the reply dated August 1, 2022.	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732